IN THE SUPREME COURT OF THE STATE OF KANSAS

                                               No. 113,753

                                           STATE OF KANSAS,
                                               Appellee,

                                                      v.

                                         ANDREW TODD ROTH,
                                             Appellant.


                                   SYLLABUS BY THE COURT

        If a district judge pronouncing sentence after probation revocation chooses to
sentence anew, he or she may order any sentence lesser than the original sentence, even if
some component of the original sentence was illegal because it failed to match a
mandatory statutory minimum. Once a new sentence is pronounced from the bench, any
original illegality no longer exists. Even if a component of the new sentence mimics the
original illegal sentence, it is not subject to challenge or correction under K.S.A. 22-3504.


        Review of the judgment of the Court of Appeals in an unpublished opinion filed July 8, 2016.
Appeal from Finney District Court; ROBERT J. FREDERICK, judge. Opinion filed August 31, 2018.
Judgment of the Court of Appeals affirming the district court is reversed. Judgment of the district court is
vacated and the case remanded with directions.


        Samuel D. Schirer, of Kansas Appellate Defender Office, argued the cause, and Adam D. Stolte,
of the same office, was on the brief for appellant.


        Tamara S. Hicks, assistant county attorney, argued the cause, and Susan Lynn Hillier Richmeier,
county attorney, and Derek Schmidt, attorney general, were with her on the brief for appellee.




                                                      1
       PER CURIAM: This appeal and the appeal in a similar case decided today, State v.
Sandoval, 308 Kan. __, __ P.3d __ (No. 113,299, this day decided), address the legal
limits of a district judge's sentencing power after probation revocation.


       We hold that a judge pronouncing sentence after probation revocation may choose
to sentence anew, even if some component of the original sentence was illegal because it
failed to match a mandatory statutory minimum. If a new sentence is pronounced from
the bench, any original illegality no longer exists, and the new sentence is not subject to
challenge or correction under K.S.A. 22-3504.


                       FACTUAL AND PROCEDURAL BACKGROUND


       Defendant Andrew Todd Roth was convicted of aggravated sexual battery under
K.S.A. 21-3518(a)(1) and two counts of aggravated burglary under K.S.A. 21-3716. Roth
was sentenced on the three counts to a total of 102 months of imprisonment and 24
months of postrelease supervision. He was placed on probation for 60 months.


       Roth's probation was revoked in 2010. A district judge other than the sentencing
judge modified Roth's prison term to run the sentences for the three counts concurrent
instead of consecutive. Regarding postrelease, the judge said that he would impose "the
mandated 24-month postrelease supervision period."


       In 2014, the State filed a motion to correct an illegal sentence, seeking lifetime
postrelease supervision rather than 24 months. See K.S.A. 2010 Supp. 22-3717(d)(1)(G)
(persons sentenced for sexually violent crime "released to a mandatory period of
postrelease supervision for the duration of the person's natural life"); K.S.A. 2010 Supp.
22-3717(d)(2)(I) (identifying aggravated sexual battery as sexually violent crime).


                                              2
       The State's motion was heard by Roth's original sentencing judge. Defense counsel
argued that the postrelease supervision component of Roth's postrevocation sentence was
a legal "lesser sentence" under the statute governing dispositions available after probation
is revoked. The judge opined that neither side had asked the revocation hearing judge to
address the length of the postrelease term and that nothing suggested that the judge had
been otherwise aware of the original postrelease term's failure to comply with the
statutory minimum of life. The sentencing judge ruled that Roth's 24-month postrelease
term was illegal and ordered him to serve lifetime postrelease supervision.


       A panel of our Court of Appeals affirmed the district judge's decision. State v.
Roth, No. 113,753, 2016 WL 3659800 (Kan. App. 2016) (unpublished opinion). This
court granted Roth's petition for review.


                                         DISCUSSION


       In today's decision in Sandoval, slip op. at 8, this court holds that, under the "any
lesser sentence" language in what is now K.S.A. 2017 Supp. 22-3716(b)(3)(B)(iii), a
district judge pronouncing sentence after probation revocation may choose to sentence
anew, even if some component of the original sentence was illegal because it failed to
match a mandatory statutory minimum. If a new sentence is pronounced from the bench,
the original illegality no longer exists, and the new sentence is not subject to challenge or
correction under K.S.A. 22-3504(1). If the judge instead requires the defendant to serve
the original sentence, the opposite is true. Any original illegality continues to exist and is
subject to challenge or correction under K.S.A. 22-3504(1).


       In Sandoval, the judge who revoked the defendant's probation explicitly declined
to modify the original sentence and required the defendant to serve it. This left an illegal


                                              3
postrelease term in place and in effect, and it was ripe for later correction. See State v.
Sandoval, slip op. at 7.


       Here, on the other hand, the judge who revoked Roth's probation chose to give
Roth a "lesser" sentence, as expressly permitted by K.S.A. 2017 Supp. 22-
3716(b)(3)(B)(iii). Although the postrelease term pronounced after revocation mimicked
the original term, Roth's imprisonment terms were made concurrent rather than
consecutive. He was thus sentenced anew after revocation; whatever may have been
illegal about the postrelease term when originally pronounced no longer existed and was
not subject to correction on the State's later motion under K.S.A. 22-3504(1).


                                        CONCLUSION


       The decision of the Court of Appeals is reversed. The lifetime postrelease
supervision component of defendant Andrew Todd Roth's sentence is vacated, and the
case is remanded to the district court for filing of a journal entry modifying his sentence
to substitute a term of 24 months of postrelease supervision for the lifetime term.


                                            ***


       JOHNSON, J., concurring: I concur for the reasons set out in my dissent in State v.
Sandoval, 308 Kan. __, __ P.3d __ (No. 113,299, this day decided) (Johnson, J.,
dissenting), slip op. at 10. A district judge who pronounces sentence after a probation
revocation inevitably sentences anew. Even if the original sentence was illegal, it no
longer exists and cannot be corrected by a State motion filed under K.S.A. 22-3504(1).


       ROSEN, J., joins in the foregoing concurring opinion.


                                               4
                                            ***


       BEIER, J., dissenting: I respectfully dissent for the reasons set out in my
concurrence in State v. Sandoval, 308 Kan. __, __ P.3d __ (No. 113,299, this day
decided) (Beier, J., concurring), slip op. at 8-10. The "[e]xcept as otherwise provided"
introductory language in K.S.A. 2017 Supp. 22-2716(b)(3)(B) means something, and it
requires lifetime postrelease supervision in this case.


       NUSS, C.J., and BILES, J., join the foregoing dissenting opinion.




                                              5